DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group III (Claims 15-20) in the reply filed on 11/14/2022 is acknowledge. Group I (Claims 1-6) and Group II (Claims 7-14) are withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2021 and 11/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (U.S. Pub. No. 2014/0138360 A1).
Regarding claim 15, Hansen discloses a handheld torch (Fig.13B; Par.0005 discloses the invention is hand-held torch) comprising: 
a torch (torch 400, Fig.13B) comprising a handle (handle includes the body portion 110 and the middle portion 112, Fig.13B; [it can be seen in Fig.1 that the body portion 110 is torch handle; it is noted that Fig.1 is used for illustration purposes only to show body portion 110 is torch handle]) that extends from a proximal end (proximal end, as shown in annotated Fig.13B below) to a distal end (distal end, as shown in annotated Fig.13B below); 

    PNG
    media_image1.png
    724
    655
    media_image1.png
    Greyscale

a torch head (head portion 105, Fig.13B) disposed at the distal end of the handle (head portion 105 disposed at the distal end of the handle, as shown in annotated Fig.13B above); and 
an actuator (actuator 114″, Fig.13B) operatively coupled to the torch head (head portion 105, Fig.13B) and the handle (handle includes the body portion 110 and the middle portion 112, Fig.13B), the actuator (actuator 114″, Fig.13B) configured to move the torch head relative to the handle (Par.0095 and Fig.13 disclose actuator 114″ configured to move the head portion 105 relative to the handle).

Regarding claim 20, Hansen discloses the apparatus as set forth above, and also discloses:
wherein the actuator (actuator 114″, Fig.13B) is further configured to maintain a distance (distance, as shown in annotated Fig.13B below) between the torch head (head portion 105, Fig.13B) and a workpiece (workpiece 50, Fig.13B).

    PNG
    media_image2.png
    724
    655
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Pub. No. 2014/0138360 A1) in view of Ranc et al. (U.S. Pub. No. 2022/0072643 A1).
Regarding claim 16, Hansen discloses the apparatus as set forth above, but does not disclose:
wherein the actuator is further configured to move the torch head relative to the handle based on an arc voltage.
Ranc teaches a welding torch (welding torch 1, Ranc Fig.1):
wherein the actuator (motor 9, Ranc Fig.1 & Par.0059) is further configured to move the torch head (head 3, Ranc Fig.1 & Par.0059) relative to the handle (duct 5, Ranc Fig.1) (Ranc Par.0059 teaches the motor 9 configured to rotate the head 3 with respect to the duct 5 around a rotation axis) based on an arc voltage (Ranc Pars.0060-0062 teach motor 9 configured to rotate and position the head 3 in order to ensure regulation of the arc voltage during welding; therefore, motor 9 configured to rotate and position the head 3 relative to duct 5 based on arc voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen, by adding the teaching of the actuator configured to move the torch head relative to the handle based on arc voltage, as taught by Ranc, in order to ensure regulation of the arc voltage during welding and the oscillatory movements necessary for the welding operation to improve quality of the arc welding processes, as recognized by Ranc [Ranc, Par.0062]. It is important to ensure regulation of the arc voltage during welding because the arc voltage primarily controls the arc length; and the arc length is critical in determining the arc energy density during welding, the arc length has impact on the weld penetration and weld surface shape.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Pub. No. 2014/0138360 A1) in view of Cole (U.S. Pub. No. 2014/0258447 A1).
Regarding claim 17, Hansen discloses the apparatus as set forth above, but does not disclose:
wherein the actuator is further configured to receive a control signal from a power supply, and the actuator moves the torch head relative to the handle based on the control signal.
Cole teaches a welding system (welding system 100, Cole Fig.1A):
wherein the actuator (motor 192, Cole Fig.1A & Par.0015) is further configured to receive a control signal from a power supply (AVC power supply 190, Cole Fig.1A & Par.0015) (Cole Fig.1A & Par.0015 teach the motor 192 is controlled by the AVC power supply 190; therefore, the motor 192 is configured to receive control signal from the AVC power supply 190), and the actuator (motor 192, Cole Fig.1A & Par.0015) moves the torch head (torch head 120, Cole Fig.1A & Par.0015) (Cole Par.0015 teaches the AVC power supply 190 controls the motor 192 to move the torch head 120) relative to the handle based on the control signal [in combination with Hansen, the torch head moves relative to the handle based on the control signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen, by adding the teaching of the power supply configured to control the motor/actuator to control the torch head, as taught by Cole, in order to monitor the arc voltage and adjust the gap between the tip of electrode and weld puddle, so that the welding torch would be able to maintain the arc length within a desired range, as recognized by Cole [Cole, Par.0015]. It is important to maintain the arc length within a desired range during welding operation because the arc length is critical in determining the arc energy density during welding, and the arc length has impact on the weld penetration and weld surface shape.

Regarding claim 18, Hansen in view of Cole teaches the apparatus as set forth above, Cole also teaches:
wherein the control signal is based on an arc voltage (Cole Fig.1A & Par.0015 teach the motor 192 is controlled by the AVC power supply 190; therefore, the motor 192 is configured to receive control signal from the AVC power supply 190; control signal is based on an arc voltage because Cole Par.0015 teaches the power supply 190 is an arc voltage controller (AVC) power supply that is used to monitor the arc voltage and adjust the gap between the tip of electrode 172 and weld puddle 145 by using motor 192 to move torch head 120 as shown by arrow 191, see Cole Fig.1A; and Cole Par.0022 teaches the arc voltage V is monitored and the value of arc voltage V is transmitted to the AVC controller 194 of the AVC power supply 190, which can then use the arc voltage V to adjust the arc length using motor 192; therefore, the control signal is based on the arc voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen in view of Cole, by further adding the teaching of the power supply configured to control the motor/actuator to control the torch head based on arc voltage, as taught by Cole, in order to adjust the gap between the torch head and the workpiece, so that the welding torch would be able to maintain the arc length within a desired range, as recognized by Cole [Cole, Par.0015 & Par.0022]. It is important to maintain the arc length within a desired range during welding operation because the arc length is critical in determining the arc energy density during welding, and the arc length has impact on the weld penetration and weld surface shape.

Regarding claim 19, Hansen in view of Cole teaches the apparatus as set forth above, Cole also teaches:
wherein the control signal varies based on a variance of an arc voltage (Cole Fig.1A & Par.0015 teach motor 192 is controlled by the AVC power supply 190; therefore, motor 192 is configured to receive control signal from the AVC power supply 190; Cole Par.0022 teaches the arc voltage V is monitored and the value of arc voltage V is transmitted to the AVC controller 194 of the AVC power supply 190, which can then use the arc voltage V to adjust the arc length using motor 192; therefore, control signal from power supply 190 varies based on variance of arc voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen in view of Cole, by further adding the teaching of the control signal varies based on a variance of an arc voltage, as taught by Cole, in order to monitor the arc voltage and adjust the gap between the tip of electrode and weld puddle, so that the welding torch would be able to maintain the arc length within a desired range, as recognized by Cole [Cole, Par.0015 & Par.0022]. It is important to maintain the arc length within a desired range during welding operation because the arc length is critical in determining the arc energy density during welding, and the arc length has impact on the weld penetration and weld surface shape.

Conclusion
The following prior art(s) made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Twarog et al. (U.S. Pub. No. 2009/0039059 A1) discloses a plasma arc torch including a torch housing having a head portion pivotally coupled relative to a body portion with a joint portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792